 1

 2                                                             JS-6
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 DALLAS POTTISH, individually and on Case No. 8:18-cv-00904-FMO-JPR
   behalf of all others similarly situated,
12                                          ORDER GRANTING DISMISSAL OF
                 Plaintiff,                 ENTIRE ACTION
13
               v.
14
     PLANTAIN PRODUCTS COMPANY, a          Complaint filed: May 24, 2018
15   Florida corporation; and DOES 1-10,
     inclusive,
16
               Defendants.
17

18

19

20

21

22

23
24

25

26

27

28

                    ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the Parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses
 3   Plaintiff’s Complaint in the above-entitled action.        Plaintiff's individual claims are
 4   dismissed with prejudice.     The class allegations are dismissed without prejudice.
 5   Each party shall bear its own costs and attorneys’ fees.
 6

 7   IT IS SO ORDERED.
                                                           /s/
 8 Date: October 9, 2018                    By: _____________________________
                                                Hon. Fernando M. Olguin
 9                                               United State District Judge
10
11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
